Citation Nr: 9922418	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-12 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected organic heart disease with systolic murmur 
and hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty service from October 1976 
to July 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied an 
increased disability rating, in excess of 10 percent, for the 
appellant's service-connected organic heart disease with 
systolic murmur and hypertension.  Thereafter, the appellant 
filed a timely notice of disagreement and substantive appeal 
concerning this issue.


REMAND

The appellant contends, in essence, that his service-
connected organic heart disease with systolic murmur and 
hypertension, warrants a disability rating in excess of the 
currently assigned 10 percent.

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The veteran's claim for an increased rating in this 
case is shown to be well grounded, but the duty to assist him 
in its development has not yet been fulfilled.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

After a thorough review of the evidence of record, the Board 
concludes that the current medical evidence of record is 
insufficient to determine the severity of the appellant's 
service-connected organic heart disease with systolic murmur 
and hypertension, under the newly enacted regulations 
relating thereto. See 62 Fed. Reg. 65207-65224 (December 11, 
1997).  The veteran's most recent VA examination for the 
heart and hypertension, performed in February 1998, noted a 
diagnosis of "Hypertension. (3-7 METS)."  Although the 
examination report noted that the veteran "walks one mile 
three times a week" and complains of dyspnea on running, 
there is no indication that any Metabolic equivalency testing 
(MET) was actually performed.  Moreover, if the stated MET 
range was merely an estimation of activity that would result 
in dyspnea, fatigue, angina, dizziness, or syncope in the 
veteran, the report fails to provide enough facts to support 
this conclusion.  In this regard, the veteran's February 1997 
VA examination for the heart noted that the veteran "is able 
to run three miles three times a week without chest pain or 
shortness of breath."  It also noted that "[h]e has no 
chest pains, shortness of breath, or palpitations in the last 
six months."  Accordingly, a new VA examination of the heart 
should be scheduled and associated with the claims file.

The United States Court of Veterans Appeals (Court) has held 
that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination. Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the appellant for a new VA heart and hypertension 
examination.  To ensure that VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
the case is REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his service-
connected connected organic heart disease 
with systolic murmur and hypertension, 
during the pendency of this appeal.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.

2.  The RO should scheduled the appellant 
for a VA cardiology examination, to be 
performed by a board certified 
cardiologist, if available, to determine 
the current manifestations of the 
appellant's service-connected connected 
organic heart disease with systolic 
murmur and hypertension.  All indicated 
tests should be performed and all 
clinical findings should be reported in 
detail, including any left ventricular 
dysfunction.  Metabolic equivalency 
testing (MET) should be performed to 
determine the level of METs at which 
dyspnea, fatigue, angina, dizziness or 
syncope occurs.  If a laboratory 
determination of METs by exercise testing 
cannot be performed for medical reasons, 
the examiner should provide an estimation 
of the level of activity (expressed in 
METs and supported by specific examples, 
such as slow stair climbing or shoveling 
show) that would result in dyspnea, 
fatigue, angina, dizziness, or syncope in 
the appellant.  A detailed history should 
be obtained, including the duration and 
frequency of any anginal attacks.  The 
clinical evaluation should include 
standing, sitting and supine blood 
pressure readings.

	Any and all evaluations, tests, and 
studies deemed necessary should be 
accomplished and the findings reported in 
detail.  The examiner should indicate 
whether the appellant's cardiac status 
precludes more than light manual labor or 
precludes more than sedentary employment.  
The claims file and a copy of this remand 
must be made available to the 
cardiologist for review prior to the 
examination.  The cardiologist should 
indicate any appropriate activity 
limitations, and should specifically 
indicate whether the appellant may engage 
in manual labor or if he may not due to 
his heart disability.  A complete 
rationale must be given for all opinions 
and conclusions drawn.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

4.  Subsequently, the RO should 
readjudicate the appellant's claim for an 
increased disability rating for his 
service-connected organic heart disease 
with systolic murmur and hypertension, 
under both the old and the current VA 
regulations for rating this condition, 
determine which set of regulations is 
more favorable to the veteran, and apply 
the one more favorable to the case. See 
62 Fed. Reg. 65207-65224 (December 11, 
1997); Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

Thereafter, if any issue on appeal remains denied, a 
supplemental statement of the case should be provided to the 
appellant and his representative.  After the appellant and 
his representative have had an adequate opportunity to 
respond, the appeal should be returned to the Board for 
appellate review.  No action is required by the appellant 
until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



